Citation Nr: 1616735	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss, to include on an extraschedular basis.  

2.  Entitlement to service connection for residuals of a right foot injury.  

3.  Entitlement to service connection for residuals of a left foot injury.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for a right ankle sprain.  

5.  Entitlement to an initial disability evaluation in excess of 10 percent for a left ankle sprain.  


REPRESENTATION

Veteran represented by:	Daniel A. Shawl, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at the RO before a Decision Review Officer (DRO) in April 2015.  In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to a prosthetic device for a bilateral foot disorder has been raised by the record in the January 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an initial compensable evaluation for bilateral hearing loss and entitlement to higher evaluations for a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right foot disorder, diagnosed as plantar fasciitis had its onset in service.

2.  The Veteran's left foot disorder, diagnosed as plantar fasciitis had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a Veteran's right foot plantar fasciitis are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

1.  The criteria for service connection for a Veteran's left foot plantar fasciitis are met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a bilateral foot disorder.  He indicated in his January 2016 Board hearing testimony, that a grant of service connection for any bilateral foot disorder would satisfy his disability claim.  In this decision, the Board grants service connection for plantar fasciitis of the right and left foot, which represents a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Initially, the record includes a diagnosis of bilateral plantar fasciitis.  See August 2012 Blue Water Podiatry Treatment Record.  

A September 1981 service treatment record (STR) documents the Veteran's complaint of left ankle pain.  There were additional complaints pertaining to the left ankle in service.  STRs do not show any complaints, treatment or diagnoses related to a bilateral foot injury.  The Veteran testified that he injured his ankles and feet in September 1981, during training, as a result of jumping from a utility truck.  Moreover, a fellow service member submitted a letter in February 2014 indicating that the Veteran exhibited bilateral foot problems during service, following the September 1981 injury.  The Board finds that the Veteran and the fellow service member are competent to recount their contemporaneous personal observations and finds their statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The statements of the Veteran and the service member are internally consistent, uncontroverted by other evidence of record and thus credible.  Thus, the Board finds that the claimed in-service events occurred.

The Veteran testified that he has had problems with bilateral foot pain ever since service.  Private treatment records show ongoing treatment for bilateral foot pain.  
The Board finds the Veteran's report of having bilateral foot problems since service both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board assigns probative value to these statements.  

Moreover, there is medical evidence linking the Veteran's bilateral foot condition to his in-service injuries.  The Veteran submitted medical opinions from his treating podiatrist, Dr. Ernst, received at the Board in August 2012, January 2014, and May 2015, linking his bilateral foot condition to his in-service injuries.  There is no medical evidence to the contrary.  

In conclusion, after taking into account the Veteran's lay statements, his STRs, medical opinions, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence establishes a link between the current disability and service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for right foot plantar fasciitis is granted.

Service connection for left foot plantar fasciitis is granted.


REMAND

In his January 2016 Board hearing testimony, the Veteran challenged the adequacy of the September 2015 VA examination and complained that his bilateral hearing loss has progressively worsened since that examination.  Accordingly, the Board finds a new examination is necessary to assess the current nature, extent, and severity of his bilateral hearing loss.  The Board therefore finds the Veteran should be afforded a new VA examination before the appeal for increased rating is adjudicated.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that a VA audiologist conducting a VA audiological evaluation must fully describe the functional effects caused by a hearing disability in his or her final report).  

The Veteran seeks a higher initial evaluation for his bilateral hearing loss.  He testified that he has significant occupational impairment as a result of his bilateral hearing loss.  Specifically, he testified that he works as a roofer and is unable to hear warning signs.  He reported that his ability to work and communicate with his co-workers is impacted as a result of his service-connected hearing loss disability.  He also testified that his hearing loss has significantly affected his daily activities and functioning because he is unable to hear female voices in normal conversations with his family.  In its role as a finder of fact, the Board finds the testimony offered by the Veteran both competent and credible as to the extent and severity of the Veteran's bilateral hearing loss.

Regarding the claims of entitlement to higher initial disability ratings for the right and left ankle, in January 2016, the Veteran submitted a notice of disagreement, on the correct form, disagreeing with the July 2015 RO determination.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand the issues to the RO for the issuance of a SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Regardless of whether an increased rating is established for the claimed disabilities, the RO must consider whether to refer this case to the Director, Compensation Service, for extraschedular consideration.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

Finally, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC with respect to the NOD filed as to entitlement to service connection for right and left ankle disabilities.  The Veteran should additionally be informed that in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the SOC.  

2.  Associate with the claims file any pertinent outstanding VA treatment records from May 2011 to the present.  If no additional records are available, include documentation of the unavailability in the claims file.

After obtaining authorizations from the Veteran, electronically associate with the claims file any outstanding private treatment records related to the Veteran's bilateral hearing loss.  Any negative response should be in writing and associated with the claims folder.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of his bilateral hearing loss, to include the impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an examination to determine the current severity and effect of his bilateral hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available to and reviewed by the examiner.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his daily life and the impact of such on his employability

All findings and conclusions should be set forth in a legible report.  

5.  Then, readjudicate the appeal, to include entitlement to an extraschedular rating on an individual or collective basis under 38 C.F.R. § 3.321(b)(1).  In doing so, the RO must refer the issue of entitlement to an extraschedular evaluation for bilateral hearing loss to the Director, Compensation Service, for extraschedular consideration on a single or combined disability basis.  If the full benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


